Exhibit 10.5(c)

FIRST AMENDMENT

TO AMENDED AND RESTATED

MASTER LOAN AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER LOAN AGREEMENT (this
“Amendment”) is entered into to be effective as of February 16, 2012, between
GREEN PLAINS BLUFFTON LLC, an Indiana limited liability company f/k/a Indiana
Bio-Energy, LLC (the “Borrower”) and AGSTAR FINANCIAL SERVICES, PCA, an United
States instrumentality (the “Lender”).

RECITALS

A. Borrower and Lender are parties to that certain Amended and Restated Master
Loan Agreement dated as of September 30, 2011 (the “Loan Agreement”) by which
the Lender agreed to extend certain financial accommodations to the Borrower.

B. At the request of Borrower, Borrower and Lender have agreed to make certain
modifications to the Loan Agreement in accordance with the terms and conditions
of this Amendment.

C. All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Loan Agreement.

NOW THEREFORE, in consideration of the facts set forth in the above Recitals,
which the parties agree are true and correct, and in consideration for entering
into this Amendment, the undersigned hereby agree as follows:

AMENDMENTS

1. Amendment To Loan Agreement. Subsection 5.01(g) of the Loan Agreement is
hereby amended and restated to read as follows:

(g) Fixed Charge Coverage Ratio. Maintain a Fixed Charge

Coverage Ratio of not less than 1.15 to 1.00, measured annually;

2. Limited Waivers. Subject to the terms and conditions set forth in this
Amendment, the Lender hereby waives any default or Event of Default that could
be deemed to have occurred under the Loan Agreement if the Borrower: (a) failed
to maintain a Fixed Charge Coverage Ratio of 1.25 to 1.00 for December 2011, and
by (b) failing to timely deliver a Compliance Certificate to Lender, each as
required under Sections 5.01(d) and 5.01(e) of the Loan Agreement.

3. Conditions to Effectiveness of Limited Waivers. The effectiveness of the
waivers set forth in paragraph 2 above is conditioned upon: (a) Borrower’s
receipt of unencumbered cash equity in the amount of not less than $3,000,000,
(b) Borrower providing Lender with such documents, instruments or agreements to
show to Lender’s satisfaction the receipt of such equity by Borrower, and
(c) Borrower’s delivery of a completed and signed Compliance Certificate dated
as of December 31, 2011.

4. Effect on Loan Agreement. Except as expressly amended hereby, all of the
terms of the Loan Agreement shall be unaffected by this Amendment and shall
remain in full force and effect. Except for the limited waivers provided for
herein, nothing contained in this Amendment shall be deemed to constitute a
waiver of any rights of the Lender, or to affect, modify, or impair any of the
Lender’s rights under the Loan Documents.



--------------------------------------------------------------------------------

5. Conditions Precedent to Effectiveness of this Amendment. The obligations of
the Lender hereunder are subject to the conditions precedent that the Lender
shall have received the following, in form and substance satisfactory to the
Lender:

a. this Amendment duly executed by the Borrower and the Lender; and

b. the documents, instruments, and agreements described in Section 3 above shall
be delivered to the Lender.

6. Representations and Warranties of Borrower. The Borrower hereby agrees with,
reaffirms, and acknowledges as follows:

a. The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene: (i) the certificate of formation or operating agreement of
Borrower; or (ii) any law or any contractual restriction binding on or affecting
Borrower; and does not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties;

b. This Amendment is, and each other Loan Document to which Borrower is a party
when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity;

c. All other representations, warranties and covenants contained in the Loan
Agreement and the other Loan Documents are true and correct and in full force
and effect; and

d. The waivers contained in this Amendment are limited solely to the matters set
forth herein and except as expressly modified by this Amendment, the terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect.

7. Counterparts. It is understood and agreed that this Amendment may be executed
in several counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment. Electronic delivery of an executed counterpart of
a signature page to this Amendment shall be effective as delivery of an original
executed counterpart to this Amendment

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

AMENDED AND RESTATED MASTER LOAN AGREEMENT

BY AND BETWEEN

GREEN PLAINS BLUFFTON LLC

AND

AGSTAR FINANCIAL SERVICES, PCA

DATED: February 16, 2012

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Master Loan Agreement to be executed by their respective
duly-authorized officers as of the date first above written.

BORROWER:

 

GREEN PLAINS BLUFFTON LLC,

an Indiana limited liability company,

/s/ Jerry L. Peters

By: Jerry L. Peters

Its: CFO

 

LENDER: AGSTAR FINANCIAL SERVICES, PCA /s/ Mark Schmidt

By: Mark Schmidt

Its: Vice President